Exhibit 10.3

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is made as of September 13, 2019, by
and among SmileDirectClub, Inc., a Delaware corporation (the “Company”) and the
persons and entities listed on the signature pages hereto (each, together with
its successors, a “Stockholder” and collectively, the “Stockholders”).

 

As used herein, the term “Majority Holder” shall mean David B. Katzman, in his
individual capacity; and in the event David B. Katzman becomes unwilling or
unable to continue to fulfill his obligations hereunder, as determined in good
faith by the Company’s board of directors, unless David B. Katzman is actively
contesting such determination, Majority Holder shall mean Steven B. Katzman, in
his individual capacity.

 

RECITALS

 

A. The Company and the Stockholders desire to secure a continuity of the
management and business policies of the Company.

 

B. The Stockholders are holders of shares of Class A common stock, $0.0001 par
value, and Class B common stock, $0.0001 par value, of the Company (the “Holder
Common Shares”).

 

C. This Agreement, among other things, requires the Stockholders to vote all
Holder Common Shares and all shares of capital stock of the Company that a
Stockholder hereafter acquires or as to which a Stockholder hereafter acquires
the right to exercise voting power (together, all such Holder Common Shares and
other shares of capital stock of the Company referred to in this sentence, the
“Shares”) in the manner set forth herein.

 

D. This Agreement is being entered into in exchange for a payment of U.S. $100
in cash from the Majority Holder to each Stockholder and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged and
agreed.

 

NOW, THEREFORE, in consideration of the mutual promises herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. Voting Arrangements. The Stockholders hereby agree that, on all matters
properly submitted to a vote of stockholders of the Company at a meeting of the
stockholders of the Company or through the solicitation of a written consent of
the stockholders of the Company (whether of any individual class of stock or of
multiple classes of stock voting together, and whether arising under the
Company’s certificate of incorporation or bylaws (as the same may be amended,
restated or amended and restated and in effect from time to time), the Delaware
General Corporation Law (or any successor thereto) or otherwise), the
Stockholders shall vote such Shares or grant a proxy with respect to such Shares
as determined by the Majority Holder in his sole discretion.

 

--------------------------------------------------------------------------------



 

2. Illustrative Examples. Matters to which the voting arrangements described in
Section 1 of this Agreement are applicable include, but are not limited to, the
following, which are presented here solely by way of example:

 

(a) Election, replacement or removal of any or all directors of the Company
(each, a “Director”);

 

(b) Sale, lease, exchange or other disposition of all or substantially all of
the Company’s assets, provided, that any distribution to the stockholders of the
Company of the proceeds of such sale or disposition are made in accordance with
the Company’s certificate of incorporation, as then in effect;

 

(c) Mergers of, or acquisitions by, the Company or its subsidiaries that are
submitted for approval by stockholders of the Company; and

 

(d) Adoption by the Company of a rights plan or similar takeover defensive
arrangements, or amendments thereof, or approval or ratification by the
Company’s stockholders of any such plan or amendment adopted by the Company upon
the approval of its board of directors.

 

3. Manner of Voting. The Stockholders each agree to hold all Shares registered
in their respective names or beneficially owned by them as of the date hereof
and any and all other securities of the Company legally or beneficially acquired
by each of the Investors after the date hereof (to the extent any Stockholder
holds voting power with respect thereto) subject to, and to vote the Shares in
accordance with, the provisions of this Agreement. The voting of Shares pursuant
to this Agreement may be effected in person, by proxy, by written consent, or in
any other manner permitted by applicable law. All of the Stockholders agree to
execute any proxies or written consents required to perform their obligations
under this Agreement.

 

4. Stock Splits, Dividends, Etc. In the event of any issuance of shares of the
Company’s voting securities hereafter to a Stockholder as a result of such
Stockholder’s ownership of Shares (including, without limitation, in connection
with any stock split, stock dividend, recapitalization, reorganization, or the
like), such shares shall automatically be deemed “Shares” hereunder.

 

5. Specific Enforcement. It is agreed and understood that monetary damages would
not adequately compensate an injured party for the breach of this Agreement by
any party, that this Agreement shall be specifically enforceable, and that any
breach or threatened breach of this Agreement shall be the proper subject of a
temporary or permanent injunction or restraining order. Further, each party
hereto waives any claim or defense that there is an adequate remedy at law for
such breach or threatened breach.

 

6. Securities Laws, Rules and Regulations. The Stockholders, the Company and the
Majority Holder agree and understand that the Stockholders, the Company and/or
the Majority Holder may become subject to the registration and/or reporting
requirements, rules and regulations of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”),

 

2

--------------------------------------------------------------------------------



 

the Securities Act of 1933, as amended (the “Securities Act”) and/or any state
and federal securities laws (collectively with the Exchange Act and
the Securities Act, the “Securities Laws”). The Stockholders, the Company and
the Majority Holder agree to use their respective commercially reasonable
efforts to comply with the Securities Laws and to reasonably assist each other
in complying with the Securities Laws in a timely and prompt manner. Such
compliance may include, for example and without limiting the foregoing, the
filing and updating and maintaining of Schedule 13G and/or Schedule 13D under
the Exchange Act. In furtherance thereof, the Stockholders shall notify the
Majority Holder at least three business days prior to any transaction (including
purchase, sale, pledge or hedge) with respect to the Shares.

 

7. Majority Holder’s Liability. The Majority Holder shall not be liable for any
error of judgment nor for any act done or omitted, nor for any mistake of fact
or law nor for anything which the Majority Holder may do or refrain from doing
in good faith, nor shall the Majority Holder have any accountability hereunder,
except for his own bad faith, gross negligence or willful misconduct.
Furthermore, upon any judicial or other inquiry or investigation of or
concerning the Majority Holder’s acts pursuant to his rights and powers as the
Majority Holder, such acts shall be deemed reasonable and in the best interests
of the Stockholders unless proved to the contrary by clear and convincing
evidence.

 

8. Consideration. In connection with this Agreement and as consideration for the
obligations of the Stockholders hereunder, the Majority Holder shall pay (by
check, cash or other valid consideration) to each Stockholder the sum of U.S.
$100.

 

9. Termination. This Agreement shall terminate:

 

(a) upon the liquidation, dissolution or winding up of the business operations
of the Company;

 

(b) upon the execution by the Company of a general assignment for the benefit of
creditors or the appointment of a receiver or trustee to take possession of the
property and assets of the Company;

 

(c) in the sole discretion of the Majority Holder, upon the express written
consent of the Majority Holder (which he shall be under no obligation to
provide); or

 

(d) Upon the earlier of (i) the ten-year anniversary of the consummation of an
initial public offering of shares of the Company’s Class A common stock or
(ii) the date on which the shares of Class B common stock held by the
Stockholders and their permitted transferees represent less than 15% of the
Class B common stock held by the Stockholders and their permitted transferees as
of immediately following the consummation of an initial public offering of
shares of the Company’s Class A common stock.

 

10. Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Company, the Stockholders and the Majority Holder. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or the respective successors and

 

3

--------------------------------------------------------------------------------



 

assigns of the Company, the Stockholders and the Majority Holder any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. Except for an assignment by the
Company (i) by operation of law, or (ii) in connection with an acquisition,
consolidation or merger of the Company or sale of all or substantially all of
the Company’s assets (which shall be permitted with only the written consent and
notice of the Company), this Agreement may not be assigned without the written
consent of the Majority Holder, the Company and the Stockholders.

 

11. Amendments and Waivers. Any term hereof may be amended or waived only with
the written consent of the Stockholders holding a majority of the Shares held by
the Stockholders and the Majority Holder, except where such amendment or waiver
shall materially negatively alter the rights or obligations of the Company
hereunder, in which case any such amendment or waiver shall also require the
written consent of the Company. Any amendment or waiver effected in accordance
with this Section 12 shall be binding upon the Company, the Majority Holder and
the Stockholders, and each of the respective successors and assigns to the
Company or the Majority Holder.

 

12. Notices. Notwithstanding anything to the contrary contained herein, any
notice required or permitted by this Agreement shall be in writing and shall be
deemed sufficient and received on the earlier of (a) the date of delivery, when
delivered personally, by overnight mail, courier or sent by electronic mail
(e-mail) or fax, or (b) forty-eight hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified at such party’s address, e-mail address or fax number
as set forth on Annex A hereto, or as subsequently modified by written notice.
Any electronic mail (e-mail) communication shall be deemed to be “in writing”
for purposes of this Agreement.

 

13. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded, and
(c) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

14. Governing Law; Jurisdiction; Venue.

 

(a) This Agreement and all acts and transactions pursuant hereto and the rights
and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to conflict of law principles. In addition, each of the parties hereto
(i) consents to submit itself to the exclusive jurisdiction of the courts of the
State of Delaware in the event any dispute arises out of this Agreement or any
of the transactions contemplated by this Agreement, (ii) agrees that it will not
attempt to deny or defeat such jurisdiction by motion or other request for leave
from such court, (iii) agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the courts of the State of Delaware, and (iv) hereby waives, and
agrees not to assert, by way of motion, as a defense, or otherwise, in any such
suit, action or proceeding, any claim that it is not subject to the jurisdiction
of the above-named

 

4

--------------------------------------------------------------------------------



 

courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court.

 

(b) Each party hereto hereby consents to service of process being made through
the notice procedures set forth in Section 12 of this Agreement and agrees that,
to the fullest extent permitted by law, service of any process, summons, notice
or document by U.S. registered mail to the parties’ respective addresses set
forth on the signature page hereto shall be effective service of process for any
suit or proceeding in connection with this Agreement or the transactions
contemplated hereby.

 

15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. Executed signatures to this Agreement may be
delivered by any electronic means and any such electronically delivered
signatures shall be deemed equivalent to manually executed signatures.

 

16. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Voting Agreement as of
the day and year written above.

 

The Company

 

SmileDirectClub, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ David B. Katzman

 

 

 

David B. Katzman

 

 

 

Chief Executive Officer and Chairman

 

 

 

Stockholders

 

David B. Katzman

 

 

 

 

 

 

 

 

 

 

By:

/s/ David B. Katzman

 

 

 

David B. Katzman

 

 

 

 

 

 

 

 

 

 

DBK Investments, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ David B. Katzman

 

 

 

David B. Katzman

 

 

 

Manager

 

 

 

 

 

 

 

 

 

 

David B. Katzman 2018 Irrevocable Trust

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tammy Sommervold, Trust Officer

 

 

 

South Dakota Trust Company LLC

 

 

 

Trustee

 

 

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------



 

David B. Katzman 2009 Family Trust

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven B. Katzman

 

 

 

Steven B. Katzman

 

 

 

Trustee

 

 

 

 

 

 

 

 

 

 

Jordan M. Katzman 2018 Irrevocable Trust

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tammy Sommervold, Trust Officer

 

 

 

South Dakota Trust Company LLC

 

 

 

Trustee

 

 

 

 

 

 

 

 

 

 

Jordan M. Katzman Revocable Trust

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jordan M. Katzman

 

 

 

Jordan M. Katzman

 

 

 

Trustee

 

 

 

 

 

 

 

 

 

 

JM Katzman Investments, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jordan M. Katzman

 

 

 

Jordan M. Katzman

 

 

 

Manager

 

 

 

 

 

 

 

 

 

 

Jordan M. Katzman

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jordan M. Katzman

 

 

 

Jordan M. Katzman

 

 

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------



 

Alexander J. Fenkell 2018 Irrevocable Trust

 

 

 

 

 

 

 

 

 

By:

/s/ Alexander J. Fenkell

 

 

 

Alexander J. Fenkell

 

 

 

Trustee

 

 

 

 

 

 

 

 

 

 

Alexander Fenkell Revocable Trust

 

 

 

 

 

 

 

 

 

By:

/s/ Alexander J. Fenkell

 

 

 

Alexander J. Fenkell

 

 

 

Trustee

 

 

 

 

 

 

 

 

 

 

Alexander J. Fenkell

 

 

 

 

 

 

 

 

 

By:

/s/ Alexander J. Fenkell

 

 

 

Alexander J. Fenkell

 

 

 

 

 

 

 

 

 

 

Steven B. Katzman

 

 

 

 

 

 

 

 

 

By:

/s/ Steven B. Katzman

 

 

 

Steven B. Katzman

 

 

 

 

 

 

 

 

 

 

David Katzman Revocable Trust

 

 

 

 

 

 

 

 

 

By:

/s/ David B. Katzman

 

 

 

David B. Katzman

 

 

 

Trustee

 

 

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------



 

Annex A

Notice Information

 

[To come.]

 

A-1

--------------------------------------------------------------------------------